DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7, 8, 12, 16, 20, and 25 objected to because of the following informalities: the sensor type for each claim has been implicitly selected from the sensor list from the claims upon which they depend.  For example, to explicitly show the sensor selection, it would be more appropriate to change the claim 7 phrase “wherein the temperature sensor is” to “wherein the sensor is a temperature sensor that is”.  Appropriate correction is required.

Claim 13 objected to because of the following informalities: “the nozzle assembly” is not discussed in claims 1 or 2, upon which claim 13 depends.  However, it is understood from the instant specification and drawings, and would be known to one of ordinary skill in the art, that “main inlet nozzles” or “injection nozzles” are not only nozzles, but are actually assemblies of components that include a nozzle at their outlets.  The word “assembly” can be removed in claim 13 to resolve this; however, to make the record clear that a nozzle is an assembly, one suggestion to correct this would be to add “assembly” after the phrase “…to mount an inlet or an injection nozzle” in claim 2.  Appropriate correction is required.

Claim 18 objected to because of the following informalities:  The term “grove” is a typographical error, interpreted by context to be “groove”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the temperature sensor" in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
For the sake of compact prosecution, for claim 13, the Examiner will infer that the “sensor” in claim 1 should be a temperature sensor. 

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the mechanical sensor" in the first two lines of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kennedy (US20210046685A1), with a Foreign Application Priority (IES2018/0043) filing date of 2/28/2018.
With respect to claim 1, the prior art of Kennedy teaches an injection molding hot runner system adapted for leak detection during injection molding [0001], wherein the hot runner system comprises a manifold and a housing surrounding the manifold (Fig. 1, item 9, [0062]), wherein the manifold and the housing are spaced apart defining one or more galleries, or pockets (Fig. 1, items 25; [0066]), the manifold comprises one or more junction points (Fig. 1, items 27, 33; [0068]) establishing a connection to a component attached to the manifold [0067], wherein at the at least one junction point 

With respect to claim 2, Kennedy teaches the junction point is one or more of the following: a bore or thread in the manifold to mount an injection nozzle (Fig. 1, item 27), or a manifold joint connecting two manifold sections (Fig. 1, item 33; [0068]).
With respect to claim 3, Kennedy teaches the two secondary injection nozzles (Fig. 2, items 12) extend from the manifold through a bore of the housing [0065], wherein the bore of the housing is in communication with the pocket (Fig. 2, item 25), so that due to a leak at the injection nozzle, molten plastic extends into the pocket, detectable by the sensor located in the pocket at the bore [0066, 0067].  
With respect to claim 6, Kennedy teaches the sensor is a pressure sensor (Fig. 4, items 30, 44; [0076]).

Claims 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kennedy (US20210046685A1), with a Foreign Application Priority (IES2018/0043) filing date of 2/28/2018.
With respect to claim 14, the prior art of Kennedy teaches an injection molding hot runner system adapted for leak detection during injection molding [0001], wherein the hot runner system comprises a manifold and a housing surrounding the manifold (Fig. 1, item 9, [0062]), wherein the manifold and the housing are spaced apart defining one or more galleries, or pockets (Fig. 1, items 25; [0066]), wherein a nozzle assembly (Fig. 2, items 12) extends from the manifold via the pocket through a bore of the housing [0065], the nozzle assembly comprises a nozzle heater (Fig. 2, items 18) located in 
With respect to claim 15, Kennedy teaches the sensor is a pressure sensor (Fig. 4, items 30, 44; [0076]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy (US20210046685A1), with a Foreign Application Priority (IES2018/0043) filing date of 2/28/2018,
With respect to claim 4, Kennedy teaches the sensor is connected to the support spacing apart from the manifold and the housing; for example, the joint (Fig. 1, item 33) “between the cylindrical heater 11 and the hot runner manifold 9” [0066].  While Kennedy does not explicitly teach the term “housing”, it is prima facie obvious that the cylindrical heater connecting the inlet nozzle to the hot runner manifold is a surrounding plate component of the manifold.
With respect to claim 5, Kennedy teaches the housing comprises several plates (Fig. 1, diagonal-lined connected plates), which would be prima facie obvious to a person of ordinary skill in the art at the time of filing defines the housing of the hot runner manifold.  

Claims 6, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy (US20210046685A1), with a Foreign Application Priority (IES2018/0043) filing date of 2/28/2018, as set forth above in the rejection of claim 1, and further in view of Green (US4921416A).
In an alternate rejection to claim 6, Kennedy teaches an injection molding hot runner system adapted for leak detection during injection molding, wherein a pressure sensor is located in the bore in which the nozzle heater extends to detect leaking plastic pressed through the bore.  
Kennedy is silent on the use of a temperature sensor used to detect leaking plastic.
However, the prior art of Green teaches a thermocouple (Fig. 3, item 46) mounted on the machine housing or barrel [Col. 3, lines 33-39] of an injection molding machine [Col. 2, lines 41-42] to detect rapid or slow plastic leakage at the nozzle to sprue bushing interface [Col. 3, line 54 – Col. 4, line 34].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute temperature sensors and their controllers [Col. 3, lines 43-61], taught by Green, in place of the pressure sensors in the Kennedy apparatus to obtain the predictable result of leak detection and alarm indication at multiple common leak locations of the hot runner manifold in the bores and gaps of the Kennedy apparatus.  The temperature sensors and controllers would improve the overall system by providing an indication of a plastic leak, and location, as well as differentiating between a rapid and slow leak type.
With respect to claim 7, Green teaches the temperature sensor is connected on the machine housing or barrel [Col. 3, lines 33-39] of an injection molding machine [Col. 2, lines 41-42] and extends downwards into the channel (Fig. 2, item 46) to detect plastic leakage from the main nozzle (Fig. 3, item 30).  It would have been prima facie obvious to a person of ordinary skill in the art that when using this type of temperature sensor to detect leakage from an injection nozzle within the manifold of the apparatus of Kennedy, in view of Green, that the sensor could be mounted onto an upper wall of the pocket near the bore where the detector extends, since Green teaches that the detector line is bendable, and the detector can be mounted at any convenient location [Col. 3, lines 33-39].
With respect to claim 12, Green teaches the temperature sensor is configured to detect a temperature deviation when getting in contact with molten plastic passing through the leak [Col. 3, lines 12-32].  

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy (US20210046685A1), with a Foreign Application Priority (IES2018/0043) filing date of 2/28/2018, Green (US4921416A), and further in view of Klingel (US 2,490,817).
With respect to claims 8-10, Kennedy and Green appear to be silent to the subject matter of these claims.  
However, Klingel provides a thermocouple which is insulated by and interpreted to be attached to silica insulation (column 7, lines 1-17) and therefore meets all of the features of claims 8-10.
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to incorporate the Klingel ceramic insulation on the Green thermocouple because it is known in the art that this insulation will effectively shield the thermocouple from chemical action, physical injury, or destruction of the thermocouple (paragraph bridging columns 3-4 of Klingel), and therefore constitutes an obvious improvement over an unshielded thermocouple.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kennedy (US20210046685A1), with a Foreign Application Priority (IES2018/0043) filing date of 2/28/2018, as set forth above in the rejection of claim 2, and further in view of Green (US4921416A) and Osuna-Diaz (US4161386A).
With respect to claim 13, Kennedy teaches an injection molding hot runner system adapted for leak detection comprising pockets containing sensors, and junction points as one or more of the following: a bore or thread in the manifold to mount an injection nozzle, or a manifold joint connecting two manifold sections.
Kennedy is silent on a temperature sensor is located at the vicinity of the lower or upper end of the manifold close to the nozzle shank or inlet nozzle.  
However, the prior art of Green teaches a thermocouple (Fig. 3, item 46) mounted on the machine housing or barrel [Col. 3, lines 33-39] of an injection molding machine [Col. 2, lines 41-42] to detect rapid or slow plastic leakage at the nozzle to sprue bushing interface [Col. 3, line 54 – Col. 4, line 34].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute temperature sensors and their controllers [Col. 3, lines 43-61], taught by Green, in place of the pressure sensors in the Kennedy apparatus to obtain the predictable result of leak detection and alarm indication at multiple common leak locations of the hot runner manifold in the bores and gaps of the Kennedy apparatus.  The temperature sensors and controllers would improve the overall system by providing an indication of a plastic leak, and location, as well as differentiating between a rapid and slow leak type.  Additionally, these temperature sensors of Kennedy, in view of Green, would prima facie obviously be located at the vicinity of the lower end of the manifold close to the inlet nozzle, comparable to the vicinity of the sensor to the main nozzle in the apparatus taught by Green.  
Kennedy, in view of Green, is silent on the nozzle assembly comprising a nozzle shank being fastened into or onto the manifold.  The nozzle assembly of Kennedy, in view of Green, may comprise a shank, as the nozzle components were not taught in detail, and Kennedy, in view of Green does not teach away from a nozzle shank.

It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the nozzle assembly comprising a nozzle shank and mounted into a manifold, taught by Osuna-Diaz in place of the nozzle assembly in the apparatus of Kennedy, in view of Green to obtain the predictable result of a hot runner system with leak detection capability with mounted nozzle assemblies comprising shanks.  The motivation for this substitution is to define the connection means for the nozzle.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy (US20210046685A1), with a Foreign Application Priority (IES2018/0043) filing date of 2/28/2018, as set forth above in the rejection of claim 14, and further in view of Green (US4921416A).
In an alternate rejection to claim 15; Kennedy teaches an injection molding hot runner system adapted for leak detection during injection molding, wherein a pressure sensor is located in the bore in which the nozzle heater extends to detect leaking plastic pressed through the bore.  
Kennedy is silent on the use of a temperature sensor used to detect leaking plastic.
However, the prior art of Green teaches a thermocouple (Fig. 3, item 46) mounted on the machine housing or barrel [Col. 3, lines 33-39] of an injection molding machine [Col. 2, lines 41-42] to detect rapid or slow plastic leakage at the nozzle to sprue bushing interface [Col. 3, line 54 – Col. 4, line 34].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute temperature sensors and their controllers [Col. 3, lines 43-61], taught by Green, in place of the pressure sensors in the Kennedy apparatus to obtain the predictable result of leak detection and alarm indication at multiple common leak locations of the hot runner manifold in the bores and 
With respect to claim 16, Green teaches the temperature sensor is configured to detect a temperature deviation when getting in contact with molten plastic passing through the leak [Col. 3, lines 12-32].  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kennedy (US20210046685A1), with a Foreign Application Priority (IES2018/0043) filing date of 2/28/2018, as set forth above in the rejection of claim 14, and further in view of Tadashi (JP2001038772), provided as a Foreign Reference through an Information Disclosure Statement.
With respect to claim 19, Kennedy teaches an injection molding hot runner system adapted for leak detection during injection molding, wherein a pressure sensor is located in the bore in which the nozzle heater extends to detect leaking plastic pressed through the bore.  
Kennedy is silent on the use of a heating coil current value used to detect leaking plastic.
However, the prior art of Tadashi teaches a heating induction coil that can be used to detect plastic leakage by inflow current change away from a determined reference value [0014].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute heating induction coil plastic leak detectors, taught by Tadashi, in place of the pressure sensors in the Kennedy apparatus to obtain the predictable result of leak detection at multiple common leak locations of the hot runner manifold in the bores and gaps of the Kennedy apparatus.  The temperature sensors and controllers would improve the overall system by providing an indication of a plastic leak and location, as well as providing useful electrical values to determine the extent of the leak.

Claims 20, 21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy (US20210046685A1), with a Foreign Application Priority (IES2018/0043) filing date of 2/28/2018, as set forth above in the rejection of claim 14, and further in view of Shinji (JP408066939A), provided as a Foreign Reference through an Information Disclosure Statement.
With respect to claims 20 and 21, Kennedy teaches an injection molding hot runner system adapted for leak detection during injection molding, wherein a pressure sensor is located in the bore in which the nozzle heater extends to detect leaking plastic pressed through the bore.  
Kennedy is silent on the use of a mechanical switch used to detect leaking plastic.
However, the prior art of Shinji teaches a mechanical sensor that has a switch (Fig. 4, item 17) configured to close or open when getting in contact with the molten plastic to indicate a leak [0002].  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute a leak-detecting mechanical switch, taught by Shinji, in place of the pressure sensors in the Kennedy apparatus to obtain the predictable result of leak detection with alarm indication at multiple common leak locations of the hot runner manifold in the nozzle bores of the Kennedy apparatus.  Shinji does provide an alternative to this mechanical switch-type detector, as the mechanical switch requires more installed space than other detectors and can be difficult to clean after a leak [0003].
With respect to claim 25, Kennedy teaches an injection molding hot runner system adapted for leak detection during injection molding, wherein a pressure sensor is located in the bore in which the nozzle heater extends to detect leaking plastic pressed through the bore.  
Kennedy is silent on the use of an optical sensor used to detect leaking plastic.
However, Shinji teaches an optical sensor that can be used to detect leakage by leaked plastic changing the amount of light received from a determined reference value [0005].
.

Allowable Subject Matter
Claims 11, 17-18, and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. GROSSO
Examiner
Art Unit 1748





	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742